DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of September 9, 2020. The rejections are stated below. Claims 1-24 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “While Applicant’s claims include data for financial transactions, the claims do not describe a commercial interaction. Instead, Applicant’s claims recite a technical solution to a problem of applying a fee tier based on the current transaction velocity and transmitting a change indication to the user”.  
Examiner respectfully disagrees and notes that the improvements discussed here are simply to dynamic micropayment fee selection which is considered similar to commercial or legal interactions such as sales transactions or business relations. The improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. 

Applicant’s claims provide an improvement similar to the example over prior systems resulting in an improved identification of predicted interactions for a targeted trend response.

Similar to the example of determining the amount of use of each icon, Applicant’s claims calculate a current transaction velocity of the set of transactions that corresponds to the user account of the electronic transaction processing service included, in the transaction stream for a second period of time. Just as the example provides a user customized experience by moving the icons, Applicant’s claims apply a fee tier of the fee tier data structure that is customized for the user. Comparable to the example analysis, this results in an improved user experience by transmitting an indication of the applied fee tier that is specific for the user and an electronic representation of the fee tier data structure. Similar to the example providing an improved user interface, Applicant’s claims provide an improved method for identifying fee changes based on current transactions and notifying the user. Thus, even if, arguendo, the claims were directed to an abstract idea, which Applicant submits they are not, the claims are patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance as a practical application of any alleged abstract idea.”
Examiner respectfully disagrees and notes that the improvements discussed here are simply to dynamic micropayment fee selection, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement which is not similar to Example 37. 





Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of dynamic micropayment fee selection without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 9 and 17.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites; at least one processor; and
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
obtain a transaction stream from an electronic transaction processing service; calculate a transaction velocity of a set of transactions that corresponds to a user account of the electronic transaction processing service included in the transaction stream for a first period of time;
calculate a current transaction velocity of the set of transactions that corresponds to the user account of the electronic transaction processing service included in the transaction stream for a second period of time:
 	generate a fee tier data structure corresponding to the user account based on the transaction velocity; apply a fee tier of the fee tier data structure to the user account based on the current transaction velocity:  identify an account feature associated with the fee tier; enable the account feature for the user account ; and
in response to applying the fee tier to the user account transmit to a device associated with the user account, an indication of the applied fee tier and an electronic representation of the fee tier data structure. These limitations (with the exception of italicized limitations) describe an abstract idea of dynamic micropayment fee selection and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions such as sales activities and business relations). The claim also recites at least one processor, memory, and device which does not Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., at least one processor, memory, and device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 17 so claims 9 and 7 are rejected on similar grounds as claim 1.

Claim 3 recites “The system of claim 1, further comprising instructions to: present a user interface to a display device; generate, for display in the user interface, a plurality of user interface elements, wherein the user interface elements represent activities to be completed; receive a selection of one or more of the plurality of the user interface elements; generate an activity matrix based on the selection; identify completion of the activities that correspond to the activity matrix; and modify the fee tier data structure based on the completion of the activities”. The limitations of claim 3 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 4 recites “The system of claim 1, further comprising instructions to: generate an activity roadmap for an entity that corresponds to the user account; present the activity roadmap in a user interface; identify completion of an activity that corresponds to the activity roadmap; and modify the fee tier data structure based on the completion of the activity.” The limitations of claim 4 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 5 recites “The system of claim 1, further comprising instructions to: present a user interface to a display device; generate, for display in the user interface, an editable maximum tier user interface element; identify a modification to the editable 
The limitations of claim 6-8 further defines the abstract idea
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-24 are directed to an abstract idea. Thus, the claims 1-24 are not patent-eligible.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 6, 9, 14, 17, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiese et al. [US Pub No. 2019/0188721 A1] in view of Nandy [US Pub No. 2011/0055078 A1], Johnson et al. [US Patent No. 6,999,943 B1], and Yue et al. [US Pub No. 2015/0278813 A1]..

7.	Regarding claims 1, 9, and 17, Wiese discloses a system, computer-readable storage medium, and method for dynamic micropayment fee selection, the system comprising: at least one processor; and
memory including instructions that (memory 0038), when executed by the at least one processor, cause the at least one processor to perform operations (processor 0038) to:
calculate a transaction velocity of a set of transactions that corresponds to a user account of the electronic transaction processing service included in the transaction stream for a first period of time (velocity of the transaction data, 0073);
Wiese does not disclose however Nandy teaches obtain a transaction stream from an electronic transaction processing service (stream of transaction data 0047).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wiese to include the teachings of Nandy.  The rationale to combine the teachings would be to optimize fraud prevention.
Wiese does not disclose however Johnson teaches generate a fee tier data structure corresponding to the user account based on the transaction velocity (Col. 9 line 63 through Col. 10 line 20).
Wiese does not disclose however Johnson teaches apply a fee tier of the fee tier data structure to the user account based on the current transaction velocity (Col. 9 line 63 through Col. 10 line 20).
identify an account feature associated with the fee tier (Col. 9 line 63 through Col. 10 line 20).
Wiese does not disclose however Johnson teaches enable the account feature for the user account (Col. 9 line 63 through Col. 10 line 20).
Wiese does not disclose however Johnson teaches in response to applying the fee tier to the user account, transmit, to a device associated with the user account, an indication of the applied fee tier and an electronic representation of the fee tier data structure (Col. 9 line 63 through Col. 10 line 20).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wiese to include the teachings of Johnson.  The rationale to combine the teachings would be applying merchant incentives (and other transaction modifiers) at the point of sale.


Wiese does not disclose however Yue teaches calculate a current transaction velocity of the set of transactions that corresponds to the user account of the electronic transaction processing service included in the transaction stream for a second period of time (At 214, it is determined whether the transaction request message is approved based at least in part on comparing the total transaction cost to a temporary transaction limit, wherein the temporary transaction limit comprises a combination of the predetermined limit and the dynamic quota, Abstract, 0058, claim 1).

8.	Regarding claims 6, 14, and 22, Wiese discloses further comprising instructions to:

select a feature of the set of features based on the fee tier (0070); and
remove the feature from the set of features (0070).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2, 10, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiese et al. [US Pub No. 2019/0188721 A1] in view of Nandy [US Pub No. 2011/0055078 A1], Johnson et al. [US Patent No. 6,999,943 B1], Yue et al. [US Pub No. 2015/0278813 A1], and Silvestro [US Patent No. 9,349,245 B2].

11.	Regarding claims 2, 10, and 18, Wiese does not disclose however Silvestro teaches identify an activity history for the user account, wherein the activity history includes activities by an entity that corresponds to the user account outside the electronic transaction processing service, and wherein the instructions to generate the fee tier data structure include instructions to use data included in the activity history (Col. 28 lines 27-59).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wiese to include the . 



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 3, 11, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiese et al. [US Pub No. 2019/0188721 A1] in view of Nandy [US Pub No. 2011/0055078 A1], Johnson et al. [US Patent No. 6,999,943 B1], Yue et al. [US Pub No. 2015/0278813 A1], and Ten Kate et al. [US Pub No. 2017/0119283 A1].

14.	Regarding claims 3, 11, and 19, Wiese does not disclose however Ten Kate teaches generate, for display in the user interface, a plurality of user interface elements, wherein the user interface elements represent activities to be completed;
receive a selection of one or more of the plurality of the user interface elements (Ten Kate 0024);
generate an activity matrix based on the selection (Ten Kate 0024),
identify completion of the activities that correspond to the activity matrix, and

trigger a warning or intervention. 


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 4, 12, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiese et al. [US Pub No. 2019/0188721 A1] in view of Nandy [US Pub No. 2011/0055078 A1], Johnson et al. [US Patent No. 6,999,943 B1], Yue et al. [US Pub No. 2015/0278813 A1], and Koerner et al. [US Pub No. 2016/0180279 A1].

17.	Regarding claims 4, 12, and 20, Wiese does not disclose however Koerner teaches further comprising instructions to:
generate an activity roadmap for an entity that corresponds to the user account;
present the activity roadmap in a user interface (Koerner 0014);

modify the fee tier data structure based on the completion of the activity (Koerner 0014).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wiese to include the teachings of Koerner.  The rationale to combine the teachings would be to collect task-related data specific to a user from multiple different data sources.


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 5, 13, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiese et al. [US Pub No. 2019/0188721 A1] in view of Nandy [US Pub No. 2011/0055078 A1], Johnson et al. [US Patent No. 6,999,943 B1], Yue et al. [US Pub No. 2015/0278813 A1], and Kinyua et al. [US Pub No. 2014/0279388 A1].

20.	Regarding claims 5, 13, and 21, Wiese does not disclose however Kinyaua teaches further comprising instructions to: 
present a user interface to a display device (Kinyua 0037);

identify a modification to the editable maximum tier user interface element, wherein the modification represents a maximum fee tier (Kinyua 0037);
determine that the fee tier is above the maximum fee tier (Kinyua 0037); and
prevent transactions from being processed for the user account (Kinyua 0037).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wiese to include the teachings of Kinyua.  The rationale to combine the teachings would an improved process of advancing prepaid credit.



Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


22.	Claims 7, 15, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiese et al. [US Pub No. 2019/0188721 A1] in view of Nandy [US Pub No. 2011/0055078 A1], Johnson et al. [US Patent No. 6,999,943 B1], Yue et al. [US Pub No. 2015/0278813 A1], and McLees et al. [US Pub No. 2011/0119194 A1].

claims 7, 15, and 23, Wiese does not disclose however McLees teaches determine a transaction trend over a second time period from transaction history data for the user account, wherein the transaction trend indicates a period of peak transaction velocity; and
identify the first period of time as a period of time in the transaction stream that corresponds to the transaction trend in the second period of time (McLees 0101).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wiese to include the teachings of McLees.  The rationale to combine the teachings would to consolidate, gather and store all planning, design and build inputs, such that, subsequent projects can leverage off information gathered and learned during previous projects.


Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


25.	Claims 8, 16, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiese et al. [US Pub No. 2019/0188721 A1] in view of Nandy [US Pub No. 2011/0055078 A1], Johnson et al. [US Patent No. 6,999,943 B1], Yue et al. [US Pub No. 2015/0278813 A1], and Crittenden [US Pub No. 2018/0268652 A1].

26.	Regarding claims 8, 16, and 24, Wiese does not disclose however Crittenden teaches identify a set of transactions in the transaction stream that correspond to a payee (Crittenden 0142); and
calculate a total transaction value of the set of transaction s, wherein the instructions to generate the fee tier data structure include instructions to evaluate the total transaction value (Crittenden 0142).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wiese to include the teachings of Crittenden.  The rationale to combine the teachings would be tracking transaction activities of consumers.


Conclusion
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692